Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words.
Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph [0013], line 1, 32 is labeled as stator, but in paragraph [0014], line 1, 32 is labeled as electric motor. 32 can’t be labeled as both different structures.   
Appropriate correction is required.
Claim Objections
Claims 12 and 14 are objected to because of the following informalities: 
Claim 12, line 4, the word “disengagement” should be “disengaged.” 
Claim 12, line 4, the word “of” after the phrase “the fluid flow of the” should be deleted. 
Claim 14, line 4, the word “disengagement” should be “disengaged.”
Claim 14, line 5, the word “of” after the phrase “the fluid flow of the” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “a reservoir” renders the claim indefinite because it appears to be a double inclusion of a reservoir previously recited (claim 2, line 2).
Claims 7-9 are also rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2019/0283565 A1) in view of Reisch (DE10342897A1). 

In figures 3 and 4 Nelson discloses a similar hybrid module,  

 Regarding claim 1, a hybrid module (202) configured for arrangement in a torque path upstream from a transmission (TIS - transmission input shaft for transmission) and downstream from an internal combustion engine (Paragraph [22] - Shaft 107 connects the internal combustion engine), the hybrid module comprising: 
an electric motor (224) including a rotor (226) and a stator (228) for driving the rotor; 
	a torque converter (204) downstream of the electric motor (224);
	 a rotor input clutch (230 - transfer clutch) selectively engageable and disengageable to drivingly connect the rotor (228)  to or disconnect the rotor (228) from an output of an engine crankshaft ( 207 – shaft, paragraph [0033] – explains connect and disconnect mode for transfer clutch), 
	the rotor input clutch (230) including a piston (242 – piston plate) and at least one clutch plate (238, 240),
	the piston (242) configured for being pressed in a first axial direction (AD1) into the at least one clutch plate (238, 240)  to engage the rotor input clutch (230) via a pressure increase of fluid in an apply chamber (258); and a compensation chamber assembly (shown as CCA in Annotated Figure 1 below, paragraph [0033] – clutch is engaged in the AD1 direction),
	 the compensation chamber assembly and the piston (242) defining a compensation chamber (266), the compensation chamber assembly configured for applying a force on the piston (242) in a second axial direction (AD2) opposite the first axial direction (AD1) via a pressure increase of fluid in the compensation chamber (paragraph [0033] and paragraph [0036] – clutch is disengaged in AD2 direction so there is force on piston).
However, Nelson does not disclose that the compensation chamber radially offset from the apply chamber.
Reisch teaches a clutch actuator with a compensation chamber (11 – pressure equalization chamber) radially offset from the apply chamber (8 – pressure chamber) for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson to have replaced the clutch actuator of Nelson with the clutch actuator taught by Riesch, including the compensation chamber being radially offset from the apply chamber, for the purpose of creating a compact hybrid module that saves axial installation space for placement in smaller vehicles.
Regarding claim 2, Nelson in view of Reisch teaches the hybrid module wherein the compensation chamber assembly defines a reservoir (16 Reisch) radially inside of the compensation chamber (11 Reisch) for pressurizing fluid to the compensation chamber (11 Reisch) via rotation of the compensation chamber assembly (centrifugal forces due to 6 and 10 Reisch) and the piston (6, 7 Reisch).
Regarding claim 6, Nelson in view of Reisch teaches the hybrid module hybrid module wherein the compensation chamber assembly includes a second compensation part (SCP in Annotated Figure below) defining a reservoir (16) radially inside of the compensation chamber (11) for pressurizing fluid to the compensation chamber via rotation of the compensation chamber assembly and the piston (centrifugal forces due to 6 and 10), the apply chamber (8) being formed by the second compensation part and the piston (6,7).
Regarding claim 7, the hybrid module wherein the second compensation part (SCP in Annotated Figure below) includes a first plate section (10) and a second plate 
Regarding claim 13, Nelson discloses in figure 3 and 4, a method of constructing a hybrid module (202) configured for arrangement in a torque path upstream from a transmission (TIS - transmission input shaft for transmission) and downstream from an internal combustion engine (Paragraph [22] - Shaft 107 connects the internal combustion engine) the method comprising: 
providing an electric motor including a rotor and a stator for driving the rotor; providing a torque converter (204) downstream of the electric motor (224); 
drivingly coupling an output of a rotor input clutch (230) to the rotor (228),
 the rotor input clutch (230) being selectively engageable and disengageable to drivingly connect the rotor to or disconnect the rotor from an output of an engine crankshaft (207 – shaft, paragraph [0033] – explains connect and disconnect mode for transfer clutch), 
 the rotor input clutch (230) including a piston (242) and at least one clutch plate (238, 240), 
the piston (242) configured for being pressed in a first axial direction (AD1) into the at least one clutch plate (238, 240) to engage the rotor input clutch (230) via a pressure increase of fluid in an apply chamber (258); and providing a compensation chamber assembly (shown as CCA in Annotated Figure Below) on the piston (242) (paragraph [0033] – clutch is engaged in the AD1 direction),
 the compensation chamber assembly and the piston (242) defining a compensation chamber (266), the compensation chamber assembly configured 
However, Nelson does not disclose that the compensation chamber radially offset from the apply chamber.
Reisch teaches the compensation chamber (11) radially offset from the apply chamber (8) for the purpose of creating a compact hybrid module that saves axial installation space for placement in smaller vehicles (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson to have replaced the clutch actuator of Nelson with the clutch actuator taught by Riesch, including the compensation chamber being radially offset from the apply chamber, for the purpose of creating a compact hybrid module that saves axial installation space for placement in smaller vehicles.

    PNG
    media_image1.png
    610
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    640
    media_image2.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Reisch in further view of Blessing et al. (US 20070175723 A1); hereinafter, Blessing.


Regarding claim 10, Nelson in view of Reisch discloses the hybrid module (202)
comprising a rotor carrier (234) non- rotatably fixed to the rotor (228) (paragraph
[0033]).

24. 	Nelson in view of Reisch does not disclose a rotor flange non-rotatably fixed to
and extending radially inward from the rotor carrier, the piston configured for pressing
the least one clutch plate into the rotor flange to engage the rotor input clutch.

25.  	Blessing teaches a rotor flange (RF in Annotated Figure below) non-rotatably fixed to and extending radially inward from the rotor carrier (RC in Annotated Figure below) the piston (52) configured for pressing the least one clutch plate (CP in Annotated Figure below) into the rotor flange (RF in Annotated Figure below) to engage the rotor input clutch (26a – friction clutch) for the purpose allowing more space inward of the rotor flange for other components, e.g., a bearing or shaft shoulder, etc.

26.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson so that the rotor flange were attached to the outer side of the clutch, i.e., rotor carrier, instead of to the inner side of the clutch, i.e, the inner clutch hub, as in Blessing, since this is a mere rearrangement of parts where the functioning of the clutch is not effected (see MPEP 2144) for the purpose allowing more space inward of the rotor flange for other components, e.g., a bearing or shaft shoulder, etc.

    PNG
    media_image3.png
    506
    646
    media_image3.png
    Greyscale


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Reisch in further view of Klemen et al. (US 20080060859 A1); hereinafter, Klemen.

Regarding Claim 11, Nelson in view of Reisch does not disclose the hybrid module wherein the torque converter is radially inside of the rotor.
Klemen teaches the torque converter (14) is radially inside of the rotor (182) (abstract) for the purpose of creating a hybrid module with a torque converter that cools the rotor with fluid flow (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrange the torque converter radially inside of the rotor, as taught by Klemen, in the hybrid module of Nelson in view of Reisch for the purpose of creating a hybrid module with a torque converter that cools the rotor with fluid flow (paragraph [0030]), and/or to provide a smaller overall axial dimension.

Regarding claim 12, Nelson in view of Reisch and in further view of Klemen discloses the hybrid module further comprising a rotor output clutch (Nelson 218 – lockup clutch) selectively engageable and disengageable such that the rotor (228) drivingly transfers torque to a turbine hub (212) via fluid flow of the torque converter (204) when the rotor output clutch (218) is disengagement (turbine and impeller not locked) and bypasses the fluid flow of the of torque converter when the rotor output (218) clutch is engaged (turbine and impeller locked).

Regarding claim 14, Nelson in view of Reisch discloses the hybrid module further comprising a rotor output clutch (Nelson 218 – lockup clutch) selectively engageable and disengageable such that the rotor (228) drivingly transfers torque to a turbine hub (212) via fluid flow of the torque converter (204) when the rotor output clutch (118) is disengagement (turbine and impeller not locked) and bypasses the fluid flow of the of torque converter when the rotor output (218) clutch is engaged (turbine and impeller locked).
 Nelson in view of Reisch does not discloses the torque converter is radially inside of the rotor.
Klemen teaches the torque converter (14) is radially inside of the rotor (182) (abstract) for the purpose of creating a hybrid module with a torque converter that cools the rotor with fluid flow (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrange the torque converter radially inside of the rotor, as taught by Klemen, in the hybrid module of Nelson in view of Reisch for the purpose of creating a hybrid module with a torque converter that cools the rotor with fluid flow (paragraph [0030]), and/or to provide a smaller overall axial dimension.

Allowable Subject Matter
Claim 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-5, 8-9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combinations set forth in claims 3-5, 8-9, and 15.
In particular, for claim 3 does not show “the compensation chamber assembly includes a first compensation part radially outside of where the piston is configured for contacting the at least one clutch plate” in combination with other claims limitation. It would be non-obvious and unreasonable to interpret the piston as a first compensation part.
In particular, claim 8 does not show “a passage passing therethrough radially outward from the reservoir configured to supply fluid from the reservoir to the compensation chamber via a passage in the piston” in combination with other claims limitation. It would be unreasonable to provide a passage in the piston to supply fluid to the reservoir because the apply chamber supplies fluid through the reservoir and the apply chamber is not a passage. 
In particular, claim 9 does not show “the second compensation part includes a passage passing therethrough for supplying fluid to the apply chamber” in combination with other claim limitation. 16 in the Reisch is used as a reservoir, so it cannot be interpreted as both a reservoir and passage. 
In particular, claim 15 does not show “a first compensation part radially outside of where the piston is configured for contacting the at least one clutch plate” in combination with other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tiesler et al. ’615 teaches a compensation chamber radially offset from the apply chamber.
Hart ‘212 teaches an oblique passageway with pressurized fluid radially inside of the compensation chamber but it is neither a reservoir or does the rotation pressurized fluid to the compensation chamber assembly and the piston.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656